


Exhibit 10.22


RETENTION AGREEMENT


 
This RETENTION AGREEMENT (“Agreement”) is made and entered into as of the 24th
day of September, 2007, by and among The Laclede Group, Inc., a Missouri
corporation (“Laclede”), its wholly-owned subsidiary, SM&P Utility Resources,
Inc., an Indiana corporation (“SM&P”) and Robert E. Shively (“Employee”).
 


WITNESSETH THAT:


WHEREAS, Laclede and SM&P (collectively, the “Company”) desire to explore the
possible sale of SM&P (“Transaction”);


WHEREAS, Employee is employed by SM&P and possesses skills and experience which
the Company believes are of substantial value and importance to the success of
the current operations of SM&P;


WHEREAS, the Company believes that the skill and experience of Employee are also
of substantial value and importance to the sale process and to potential buyers
of SM&P in the Transaction (“Buyers” or “Buyer”);


WHEREAS, the sale process may require additional time and effort on the part of
the Employee;


WHEREAS, the Company desires that Employee remain actively employed with
SM&P through the day of closing of the Transaction as the term “Closing” is
defined in any agreement evidencing the Transaction (“Closing”) and for at least
a limited period of time following the Closing; and


WHEREAS, Employee desires to render services to SM&P on the terms hereinafter
set forth through the period indicated;


NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements hereinafter set forth, it is covenanted and agreed as follows:


1.           Retention Payment. Subject to the terms and conditions hereof,
Company will pay Employee a retention payment (“Retention Payment”) in the
amount specified on Exhibit A.  Such payment shall be subject to applicable
payroll tax withholding requirements.


(a)  
First Payment. Company will pay one-half of the Retention Payment to Employee
promptly following the day of Closing, provided the Employee has not breached
any provision of this Agreement.

 


 


 
1




 
(b)  
Second Payment.  Promptly following the thirtieth (30th) day after Closing,
Employee shall deliver a letter to Laclede in the form attached to this
Agreement as Exhibit B certifying that the Employee has not breached any
provision of this Agreement following Closing.  Upon receipt of Employee’s
letter, and provided the Employee has not breached any provision of this
Agreement prior to Closing, Company will pay promptly the remaining one-half of
the Retention Payment to Employee.

 
(c)  
Resignation/Termination. If, prior to Closing, Employee either (i) resigns
without good reason or (ii) is terminated for cause, Employee shall forfeit all
rights to the Retention Payment.  If, after Closing and through the thirtieth
(30th) day following Closing, Employee either (i) resigns without good reason or
(ii) is terminated for cause, Employee shall forfeit all rights to the second
half of the Retention Payment.

 
 
(1)
The phrase “good reason” shall mean: (i) a change in the reporting location of
greater than fifty (50) miles from where Employee is currently performing his or
her job duties; or (ii) a reduction in the base salary, position, level of
responsibilities, or conditions of the job which Employee currently performs.

 
 
(2)
The phrase “for cause” shall mean: (i) gross neglect of any of Employee’s
duties; (ii) willful violation of any of the Company’s policies, standards or
practices; (iii) fraud, dishonesty, or any other act of negligent, reckless or
willful misconduct; and (iv) breach of any provision of this Agreement.

 
 
(3)
For purposes of this section, if Employee is terminated for reasons other than
for cause and otherwise has complied with all of the terms of this Agreement,
then Employee will be entitled to receive the Retention Payment.

 
(d)  
Stock Awards.   Employee has previously been awarded shares of Performance
Contingent Restricted Stock under Laclede’s Equity Incentive Plan
(“Plan”).  Employee acknowledges that the terms of the Plan and such awards
provide that (i) Employee will forfeit and otherwise lose all rights to such
shares of restricted stock as a result of no longer being employed by a Laclede
affiliate, and (ii) Laclede will have no obligation or liability to Employee
under such Plan or such awards following Closing.

 
2.           Performance Contingent Payment.  Subject to the terms and
conditions hereof, provided that each of the conditions listed in Section 2(a)
below is met in the sole discretion of Laclede, and Employee has not breached
any provision of this Agreement prior to Closing, Company will pay Employee a
performance contingent payment (“Performance Payment”) in the amount specified
on Exhibit A.  Such payment shall be subject to applicable payroll tax
withholding requirements.


(a)           Conditions.


 
(1)
Earnings.  Company meets or exceeds its financial targets for those portions of
fiscal 2007 and fiscal 2008 that occur within the term of this Agreement.  For
purposes of this section, the phrase “financial targets” shall mean the rolling
estimate for earnings for fiscal 2007 and the targets for earnings for fiscal
2008 provided by Company to Laclede at its August 2007 Strategic Workshop.



2


 
(2)
Customers.  Company retains all of its significant customers on terms and
pricing substantially similar to the terms and pricing effective for each such
customer on the date of this Agreement.



 
(b)
Payment of Performance Payment.  Subject to Sections 2(b)(1) and 2(b)(2) below,
if Company determines that Employee is entitled to the Performance Payment,
Company will pay Employee the Performance Payment, if applicable, on the Second
Payment Date.

 
 
(1)
If on or before the thirtieth (30th) day following Closing, Employee either
(i) resigns without good reason or (ii) is terminated for cause, Employee shall
forfeit all rights to the Performance Payment.

 
 
(2)
If Employee is terminated for reasons other than for cause and otherwise has
complied with all of the terms of this Agreement, then Employee will be entitled
to receive the Performance Payment.

 
3.           Employee Covenants.  Employee covenants and agrees as follows:


(a)  
Through the thirtieth (30th) day following Closing, Employee will use his or her
best efforts to perform the responsibilities of his or her current position, and
to maintain and grow the value of SM&P and its business.

 
(b)  
Until Closing, Employee will use his or her best efforts to facilitate the
Transaction, including without limitation the following, as requested by
Company, (i) being available when and where reasonably necessary for due
diligence purposes or otherwise, (ii) collection of due diligence information,
(iii) preparation of analyses of SM&P and its business, (iv) timely review and
accurate verification of proposed representations and warranties, (v) being
positive and supportive of the Transaction to employees, customers and potential
buyers, and (vi) communicating directly or indirectly with any potential Buyer
or its representatives only through, or in the presence of, a Laclede
representative designated by Laclede for such purpose, or with the express
authorization of an officer of Laclede.

 
(c)  
From the date of Closing through the thirtieth (30th) day following Closing,
Employee will use his or her best efforts to aid the Buyer in the transition of
ownership from Laclede to Buyer.

 
(d)  
Until the earlier of (i)  thirty (30) days following Closing, or (ii)
termination pursuant to Section 4 of this Agreement, Employee will not disclose
to anyone, including without limitation, customers, employees, competitors,
media and potential Buyers, the existence of the pending Transaction, the
agreements, terms, conditions, negotiation or status thereof, the existence,
terms or conditions of this Agreement or any other confidential information of
the Company, including without limitation, pricing, strategic plans, customer
information, marketing strategies or similar core information, except as
expressly authorized by the Company.   This provision shall not apply to
confidential information that becomes generally available to the public other
than as a result of a disclosure by Employee.  Further, nothing in this
provision will preclude Employee from consulting with his or her personal
attorney for legal advice regarding the terms and conditions of this Agreement.

 
3


(e)  
Employee acknowledges that nothing in this Agreement supersedes or amends in any
way any confidentiality obligation that Employee owes to SM&P, including without
limitation, any obligations existing pursuant to the Employee Confidentiality
Agreement between SM&P and Employee.

 
(f)  
Employee will not, directly or indirectly, perform any of the following for a
period extending until thirty (30) days after the earlier of (i) Closing, or
(ii) termination of this Agreement:

 
 
(1)
solicit or hire or assist anyone else to solicit or hire any employee of SM&P,
or seek to persuade or assist anyone else to persuade any such employee to
discontinue employment with SM&P; or

 
 
(2)
participate in, engage in, assist in, consult with, serve as an employee of or
partner in, encourage or provide financial resources to any activity which
competes with SM&P in any territories in which SM&P has conducted business,
including without limitation solicitation of customers of SM&P for a competitor
of SM&P.   In the event that Employee has forfeited his or her rights to the
Retention Payment pursuant to Section 1(c) of this Agreement for reasons other
than due to a breach of this Agreement, then this Section 3(f)(2) shall no
longer apply and will not have force and effect subsequent to Employee’s
employment with SM&P.

 
4.           Term.   This Agreement is effective as of the date first written
above and will terminate automatically and without notice on June 30, 2008
(“Termination Date”), unless unilaterally extended by Laclede, and all the
obligations set forth in this Agreement shall terminate and be of no further
force and effect; provided that termination of this Agreement will not terminate
liability for any breaches prior to the Termination Date.  It is expressly
understood and agreed that if this Agreement terminates without a sale of SM&P,
or if Laclede decides not to sell SM&P, Employee will be placed in the same
employment position he or she would have been had no sale process taken
place.  If prior to June 30, 2008 the Company has entered into a definitive
agreement for the Transaction, then the Termination Date shall be extended (i)
until thirty (30) days following the Closing or (ii) until such definitive
agreement is terminated without Closing.


5.           Arbitration.  Employee agrees that any dispute between Employee and
the Company arising out of this Agreement will be resolved through
arbitration.  Any party may demand arbitration by providing notice to the other
parties.  The parties shall agree upon an arbitrator, who shall be registered
and in good standing with an arbitration association, or, if they cannot agree
within 20 days of demand, the demanding party shall request the American
Arbitration Association or National Arbitration Forum provide an
arbitrator.  Any arbitrator shall apply substantive law consistent with the
Federal Arbitration Act, 9 U.S.C. Sections 1 -16.  Each party shall bear their
own expenses resulting from the arbitration, and shall split the joint costs of
such arbitration proceeding fifty percent between Employee, on the one hand, and
Company, on the other.  The foregoing does not preclude Laclede from seeking
injunctive or other relief from a court of law or equity to enjoin any breach by
Employee and pursuing consequential damages for any such breach in the same
forum.  Any arbitration or litigation shall be held in St. Louis County,
Missouri.


4


6.           Miscellaneous.This Agreement is not an agreement of employment and
does not in any way impact Employee’s status as an at-will employee. This
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Missouri without regard to the principles of conflicts of law which
might otherwise apply. No modification, amendment or waiver of any provision of
this Agreement shall be effective unless in writing specifically referring
hereto and signed by the parties hereto.  Captions in this Agreement are for
reference purposes only.  Any notice to be given by any party hereunder shall be
in writing and shall be deemed to have been duly given if delivered or mailed,
certified or registered mail, postage prepaid, as follows:


TO COMPANY:
The Laclede Group, Inc.
720 Olive Street
St. Louis, MO 63101
Attn: Mark C. Darrell, General Counsel


and to Employee at his or her address as it appears on the payroll records of
SM&P, or to such other address as may have been furnished by any party to the
other parties by written notice.


7.           Severability.   If any provision of this Agreement shall for any
reason be held excessively broad or unreasonable as to time, matter or interest
to be protected, the court is hereby empowered and requested to construe such
provision by narrowing it so as to make it reasonable and enforceable to the
extent allowed by law.  The covenants and agreements contained in this Agreement
are separate and severable, and in the event any portion or portions of such
paragraphs are declared invalid or unenforceable, the validity of the remaining
paragraphs of this Agreement will not be affected.




[signature page follows]

5





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.


 
THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 




THE LACLEDE GROUP, INC.




By: /s/ Douglas H. Yaeger
Douglas H. Yaeger
Chairman, President and CEO




SM&P UTILITY RESOURCES, INC.




By: /s/ Douglas H. Yaeger
Douglas H. Yaeger
Chief Executive Officer




EMPLOYEE




/s/ Robert E.
Shively                                                                
Robert E. Shively



6



Exhibit A
Retention Payment


Retention Payment Amount = $285,000


Performance Payment Amount = $57,000

7



Exhibit B
Sample Form Certification Letter






Mark C. Darrell
General Counsel
The Laclede Group, Inc.
720 Olive Street, Suite 1504
Saint Louis, Missouri 63101


Re:           Employee Certification in Accordance with Retention Agreement


Dear Mark:


In accordance with Section 1(b) of the September __, 2007 Retention Agreement
with The Laclede Group, Inc. and SM&P Utility Resources, Inc. (“Retention
Agreement”), I hereby certify that since the Closing of the Transaction as
defined in the Retention Agreement, I have not breached any of the terms of the
Retention Agreement.


Sincerely,






______________________________
Employee



